Hill, J.
1. A ground of a motion for a new trial which assigns error on the refusal to exclude evidence, but fails to set out either literally, or in substance such evidence, is insufficient to raise any question for decision by this court.
2. A ground of a motion for new trial which assigns error in the admitting of evidence “over objection,” but which does not show what objection was made to the evidence offered, is insufficient to invoke a ruling by this court.
3. The evidence was sufficient to support the verdict, and there was no error in overruling the motion for a new trial.

Judgment affirmed.


All the. Justices concur, except Fish, O. J., absent,

Action for damages. Before Judge Rawlings. Emanuel superior court. September 6, 1913.
Saffold & Jordan, for plaintiff in error.
O’Steen & Wallace and Williams & Bradley, contra.